EXHIBIT 10.1
SUMMARY OF TIVO INC. FISCAL YEAR 2013
BONUS PLAN FOR EXECUTIVE OFFICERS
Purpose:
The terms of the TiVo Inc. (the “Company”) Fiscal Year 2013 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company's
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at end of fiscal year
2013, as determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).
Determination of Fiscal Year 2013 Bonuses:
Company executive officers will be eligible to receive targeted bonus amounts to
be paid in cash under the Plan. The amount of actual bonuses to be paid in cash
will be based primarily on the achievement of objective and subjective Company
and departmental performance goals and may be higher or lower than targeted
amounts according to pre-determined formulas that will be applied by the
Compensation Committee and the Board. Target cash bonuses for the Company's
named executive officers under the Plan for fiscal year 2013 will be 50% of each
named executive officer's annual base salary, other than the Company's Chief
Executive Officer, whose target is 100% of his annual base salary. For all named
executive officers (excluding the Company's Chief Executive Officer), actual
cash bonuses will be based fifty percent (50%) on performance against specified
corporate goals and fifty percent (50%) on a combination of specified
Company-wide engineering objectives and performance against specified
departmental goals. Upon achievement of at least three Company-wide engineering
objectives, each of the Company's named executive officers (including the
Company's Chief Executive Officer) are also eligible for additional above-target
amounts up to 20% of target bonus amounts for achievement of additional
specified strategic engineering upside objectives relating to engineering
development and service improvement projects, new product development, partner
product support, and efficiency initiatives.
For all named executive officers (excluding the Company's Chief Executive
Officer), the corporate goals component of bonuses will be based on meeting
specified goals with respect to the Company's financial performance including a
service and technology revenue goal, Adjusted EBITDA* goal, an end of fiscal
year 2013 cash balance goal, as well as a subjective measure of management's
overall performance relative to the Company's fiscal year 2013 strategic
priorities as assessed by the Board in its discretion. For all named executive
officers (including the Company's Chief Executive Officer), the Company-wide
engineering objectives relate to the delivery of current products and projects
in development and future distribution deals.
The Company's Chief Executive Officer's bonus will be based on specified
corporate performance goals relating to service and technology revenue goal,
Adjusted EBITDA* goal, and an end of fiscal year 2013 cash balance goal, success
with respect to specified transactions and deals, the Board's subjective measure
of the Company's progress with respect to existing intellectual property
litigations, the specified Company-wide engineering objectives referenced above
and overall Company performance.
In addition to the above amounts, the Company's Senior Vice President, General
Counsel is eligible for additional cash amounts upon achievement of specified
litigation-related goals achieved during fiscal year 2013.
The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.
*    “Adjusted EBITDA” is defined as income before interest income and expense,
provision for income taxes and depreciation, amortization, and stock-based
compensation expense.




